DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 
Response to Arguments

Applicant’s response and the Declaration of Dr. Jeffery Rimer under 37 CFR 1.132 (“Rimer Declaration 2”) from 1/13/2022 are acknowledged.  The Rimer Declaration 2 essentially discusses that the application has support for the claims as currently presented.  The Examiner agrees with Applicant that the previous Claim amendments and claim interpretation section no longer applies to the claims as presented.  

Claim Rejections - 35 USC § 102
Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments modified rejections have been made below.

Claim 8 is pending, and has been examined herewith.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas, Use of phosphates in patients with calcareous renal calculi, Kidney International, vol. 13 (1978), pages 390-396 (“Thomas”, of record).
Thomas relates to treating or controlling pathological calcareous (i.e. calcium containing) renal calculi in patients using a composition comprising HMP (aka Calgon) and a pharmaceutically acceptable carrier. (see p. 391, col. 2 in particular; entirety of Thomas).  Per Thomas, the presented compounds are to be considered for patients whose calculi are composed predominantly of calcium oxalates or phosphates.  (p. 390, col. 2).
.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1,132,233 A to Ashmead et al. (“Ashmead”, of record), and further in view of Thomas, Use of phosphates in patients with calcareous renal calculi, Kidney International, vol. 13 (1978), pages 390-396 (“Thomas”, of record).
Ashmead relates to treating or controlling pathological calcification in the form of gall stones, renal calculi, calcific deposits in bursi, salivary calculi, sclerotic or atherosclerotic plaques or deposits in blood vessels or other organs using a composition comprising HMP and a pharmaceutically acceptable carrier. (p. 1. l. 11- 75; p. 2, l. 3-115, p. 3, l. 1-20, 30, claim 1).
prima facie obvious further in view of Thomas.
Thomas relates to treating or controlling pathological calcareous (i.e. calcium containing) renal calculi in patients using a composition comprising HMP (aka Calgon) and a pharmaceutically acceptable carrier. (see p. 391, col. 2 in particular; entirety of Thomas).  Per Thomas, the presented compounds are to be considered for patients whose calculi are composed predominantly of calcium oxalates or phosphates.  (p. 390, col. 2).
Since Thomas discloses administering a composition comprising HMP to a patient with calcareous, to include calcium oxalate, kidney stones, it will necessarily inhibit growth of the kidney stones, modify kidney stone morphology, inhibit calcium oxalate crystallization, modify morphology of calcium oxalate crystals by blocking or impeding addition of material to the calcium oxalate crystals in the patient.
It would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashmead and Thomas in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because both references teach kidney stone calcification, and Thomas explicitly discloses such calcification to include with calcium oxalate.  Thus, the skilled artisan would have visualized calcification to include that caused by calcium oxalate stones specifically, as disclosed by Ashmead, as well as been further motivated the specific disclosure in Thomas, which names it with specificity.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,281,322 to Ashmead et al. (“Ashmead 2”, of record), and further in view of Thomas, Use of phosphates in patients with calcareous renal calculi, Kidney International, vol. 13 (1978), pages 390-396 (“Thomas”, of record).
Ashmead 2 relates to treating or controlling pathological renal calculi in animals, including warm-blooded animals, using a composition comprising HMP and a pharmaceutically acceptable carrier. (claim 3, col. 3, l. 71, col. 2, ll. 6-7).  Ashmead 2 discloses treating calcific deposits specific. (col. 1, ll. 47-54).
Per Applicant’s specification, a "patient" is understood to encompass all mammals including humans”. ([0027]).  Warm-blooded animals includes mammals and humans.
A person of skill in the art would know kidney stone calcification to include kidney stones comprising calcium oxalate.  However, even if the claims are not anticipated, they are at a minimum rendered prima facie obvious further in view of Thomas.
Thomas relates to treating or controlling pathological calcareous (i.e. calcium containing) renal calculi in patients using a composition comprising HMP (aka Calgon) and a pharmaceutically acceptable carrier. (see p. 391, col. 2 in particular; entirety of Thomas).  Per Thomas, the presented compounds are to be considered for patients whose calculi are composed predominantly of calcium oxalates or phosphates.  (p. 390, col. 2).
Since Thomas discloses administering a composition comprising HMP to a patient with calcareous, to include calcium oxalate, kidney stones, it will necessarily 
It would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashmead 2 and Thomas in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because both references teach kidney stone calcification, and Thomas explicitly discloses such calcification to include with calcium oxalate.  Thus, the skilled artisan would have visualized calcification to include that caused by calcium oxalate stones specifically, as disclosed by Ashmead 2, as well as been further motivated the specific disclosure in Thomas, which names it with specificity.


Other relevant art

The Examiner restates for the record the following cumulative prior art.

- Pyrah, The Calcium-containing Renal Stone, Proceeding of the Royal Society of Medicine, vol. 51, 24 October 1957, pages 183-200 (“Pyrah”, of record).
Pyrah relates to treating or controlling pathological kidney stones in experimental rats and humans using a composition comprising HMP and a pharmaceutically acceptable carrier. (see p. 199, second paragraph in particular; entirety of Pyrah).  Id.).
Per Applicant’s specification, a "patient" is understood to encompass all mammals including humans”. ([0027]).  In Pyrah the studies were conducted in experimental rats, but Vermeulen does make the findings relevant to stone-forming patients. (entirety of Pyrah, e.g. Fig. 2).

-WO 9639115 A1 to Henry et al. (“Henry”, of record).
Per Applicant’s specification, a "patient" is understood to encompass all mammals including humans”. ([0027]).  
Henry relates to treating or controlling pathological calcification in the form of dental calculus in domestic animals using a composition comprising HMP and a pharmaceutically acceptable carrier. (p. 1. l. 1- p. 2, l. 7; Examples 1-3; claims).

-WO 2005060978 A2 to Marcolongo et al. (“Marcolongo”, of record).
Marcolongo relates to treating or controlling pathological calcification in the form of microcrystalline arthropaties using a composition comprising HMP and a pharmaceutically acceptable carrier. (p. 1. l. 1- 26; Examples 5, 6; claims).

-Vermeulen et al., Prevention of Phosphate Stones by Phytate, Phosphate and Hexametaphosphate: Experimental Urolithiasis XV, The Journal of Urology, vol. 82, no. 2, August 1959, pages 249-255 (“Vermeulen”, of record).

Per Applicant’s specification, a "patient" is understood to encompass all mammals including humans”. ([0027]).  In Vermeulen the studies were conducted in experimental rats, but Vermeulen does make the findings relevant to stone-forming patients. (p. 249, col. 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627